Citation Nr: 1222306	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  03-31 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, claimed as degenerative disc disease (DDD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran had active service from August to December 1990 and from March to December 1997. 

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran offered testimony at a June 2005 hearing before a Veteran's Law Judge who has since left the Board. In November 2007, the RO sent her a letter advising that she was entitled to a new hearing if she so desired; however, in response received later that month, she indicated that she did not wish to appear at another hearing. 

This case was remanded by the Board in February 2008 for further development and was denied by the Board in September 2009. 

The Veteran thereafter appealed the Board's decision to the Veterans Claims Court, and in a March 2010 Order, the Court Clerk granted the parties Joint Motion for Remand (JMR), vacated the Board's September 2009 decision, and remanded the matter to the Board for compliance with the instructions in the JMR.

The case was most recently remanded by the Board in October 2010 for further development and is now ready for further appellate consideration.  


FINDING OF FACT

A chronic low back disorder was not manifest during service; a current low back disorder is unrelated to service.  


CONCLUSION OF LAW

A low back disorder, claimed as DDD, was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3,102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what that particular evidence shows, or fails to show. 

In considering the claim for service connection, the Board begins by considering whether her disability existed prior to service.  In this regard, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment into service, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  See 38 U.S.C.A. § 1111 (West 2002).

In assessing whether the veteran was in sound condition upon entry to service, the service treatment records have been reviewed.  With respect to her first tour of active duty, the November 1989 entrance examination indicated a normal spinal evaluation.  No complaints of recurrent back pain were reported in a medical history form completed at that time. 

Although an entrance examination prior to her second tour of duty is not of record, an April 1995 medical examination completed while in the Reserve indicated a normal spine evaluation.  No complaints of recurrent back pain were reported on a medical history form completed at that time.  As the available service records do not indicate that she entered her second tour of duty with a back disorder, she is presumed to be sound with respect to her spine.

Moreover, there is no clear and unmistakable evidence to rebut such presumption.  The Board acknowledges various post-service treatment records indicating complaints by the Veteran of a history of back pain since an epidural injection in 1992, associated with her son's birth.  See VA treatment records (10/01, 11/01, 7/02, 11/02, and 12/04).  However, a mere history provided by a veteran of pre-service existence does not, in itself, constitute a notation of a pre-existing condition.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994) (1994) (independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service). 

As such, and giving her the benefit of the doubt, the Board will proceed under the premise that her back disorder did not preexist service.

The service treatment records from her first tour of duty (August-December 1990) do not reflect any complaints or treatment associated with her back.  Service treatment records from her second tour of duty (March-December 1997) reflect that she sought treatment in September 1997 for her back following a motor vehicle accident.  Although she complained of lumbar spine pain, X-rays taken at that time all appeared to be normal.  She was instructed to apply ice to her back 20 minutes on/20 minutes off.  No further complaints of back pain were made for the remaining three months of service. 

In a September 1997 separation examination, completed almost a week following her accident, the clinical evaluation of her spine was normal.  Additionally, in a Report of Medical History completed at that time, she denied ever having had, or currently having recurrent back pain.  Further, at an October 1997 treatment visit, associated with a hospitalization for homicidal ideation, she denied any significant orthopedic complaints.  In addition, in a January 1998 private treatment note, taken shortly after her discharge from active duty service, the treating physician noted good range of motion with respect to her spine.

Although the Board acknowledges that she sought treatment for back pain on one occasion during service, based on the absence of additional complaints during the remaining months of service and a normal separation examination, a chronic back disorder was not shown in service.

Following separation from service, four years passed without the Veteran raising complaints of back pain.  At an October 2001 VA outpatient treatment visit, she complained of low back pain.  No diagnosis was made at that time.  Complaints were once again raised at a November 2001 VA outpatient treatment visit; however, a back disorder was not formally diagnosed until an April 2002 VA outpatient treatment visit when she was diagnosed with a herniated disc.  The Board notes that at both the October and November 2001 treatment visits, she related her back symptomatology to an epidural injection, not to service. 

In addition to the absence of documented post-service symptomatology related to the low back for four years, the evidence includes the Veteran's statements and sworn testimony asserting continuity of symptoms.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990) (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.   She has indicated that she continued to experience symptoms relating to her back following her in-service September 1997 motor vehicle accident.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of her active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

In this case, the Board continues to find that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible. 

Significantly, the Board finds that her reported history of continued symptomatology since active service is inconsistent with the other evidence of record.  Indeed, while she stated that her disorder began in service, the service separation examination was absent of any complaints.  Moreover, the post-service evidence does not reflect treatment related to her back for four years following active service. 

Additionally, the Veteran's dates of her onset of symptoms have been internally inconsistent.  As already addressed above, she attributed her back pain to an epidural received outside of her active duty service dates, when she initially sought treatment in October 2001, post service.  Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence). 

Private hospital records from June 2003 reflect that the Veteran had been involved in a minor motor vehicle accident; however, she did not complaint of any back pain but did complain of pain to the neck and left leg or hip pain.  

Other records also illustrate an inconsistency as to when her symptomatology began.  For example, a June 2003 VA outpatient treatment record reflects complaints of chronic low back pain for 2-3 years duration.  July 2003 and January 2004 VA outpatient treatment notes indicate back pain of 1.5 years duration.  A February 2005 VA outpatient treatment record notes complaints of back pain of 3 years duration.  An April 2005 statement in support of her claim indicates that her back pain began around 1999 or 2000.  These records all date the onset to not earlier than 1999.  However, in her statement in support of her claim, received in April 2008, she seems to solely attribute her current back pain to her September 1997 car accident.  

VA examination in November 2010 revealed that initially, the examiner noted that the claims folder showed evidence of low back complaints as early as 1992 after an epidural injection during labor and delivery.  The examiner concluded that the Veteran did have low back problems which may have been aggravated by the motor vehicle accidents alluded to in the claims folder; however, the examiner went on to state that there was little or no way to determine the contribution of the accidents to her complaint of low back pain without resorting to mere speculation.  This was because chronic back pain was one of the most common occupational medical issues and one of the top three causes of missed workdays.  

In spite of that, however, understanding the complex etiology and natural history of this all too common problem was lacking.  The natural history of back issues often involved progression due to the normal aging process.  In order to fully evaluate this complaint, magnetic resonance imaging (MRI) from the time of the accident should be compared with current studies.  Even then, the examiner believed that it would be difficult to be certain what caused or contributed to what symptom.  

The rationale for the above opinion was indicated to be that while the Veteran appeared to have discogenic disease of the thoracic spine, with recent MRI revealing multilevel disc bulging, there was little evidence to assist in the identification of causality.  The examiner pointed out that disc disease of the thoracic spine was a fairly unusual condition and that disc problems most often involved the cervical or lumbar spine.  

However, while thoracic disc abnormalities could be caused by acceleration-deceleration injuries such as ejection from an aircraft or severe motor vehicle accidents, in those cases, there was usually an associated anterior compression fracture noted, and in this case, there were no compression factures seen on X-ray, causing the examiner to doubt that disc disease was a result of an accident.  

In summary, the examiner believed that the Veteran's pain was primarily caused by the bulging discs but he could not, with any degree of certainty, associate her disc problem with the reported service-associated motor vehicle accidents.  

Furthermore, the Board continues to find it significant that there was a multi-year gap between discharge from active duty service (1997) and initial reported symptoms related to a low back disorder in approximately 2001 (a 4-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

In summary, the Board has weighed the Veteran's statements as to continuity of symptomatology against the inconsistency of her reported history with the evidence of record, her internally inconsistent statements, and the absence of medical evidence for several years following service, and finds her recollections as to symptoms experienced in the distant past, made in connection with a claim for benefits, to be less probative.  Therefore, continuity has not here been established, either through the competent evidence or through her statements. 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's low back disorder to active duty, despite her contentions to the contrary.

Notably, in December 2004, she underwent a VA examination for purposes of evaluating her back disorder.  The VA examiner opined that he was unable to state with any degree of certainty that her motor vehicle accident was the cause of her degenerative disc condition.  Unfortunately, the law provides that service connection may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102 (2011); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The December 2004 VA examiner further noted that the Veteran "had an onset of her degenerative disc condition prior to the auto accident and the fact that the auto accident is clouding the picture . . . this patient is very difficult to examine and difficult to come to a definitive cause for her problems."  Although the VA examiner indicted that the onset of her degenerative disc condition occurred prior to the auto accident, he did not provide an opinion attributing it to her active duty service, nor did he specify when the disorder first manifested.

Moreover, a March 2005 VA examiner incorrectly treated the Veteran's back disorder as a preexisting condition.  As discussed at the beginning of the Board's decision, the Board has determined that the presumption of soundness has not been rebutted.  As such, this examination is of little probative value.  

Consequently, following the Board's denial of the claim in September 2009 on the basis that a preponderance of the evidence was against a relationship between her in-service injury and any current disability of the lumbar spine, the parties to the JMR determined that the December 2004 and March 2005 opinions were deficient, and that as a result, further evidentiary development was warranted.

In this regard, the evidence now includes another medical opinion dated in November 2010, and additional treatment records.  As will also be discussed below, other requested records were requested but are not available and the Veteran was properly advised of this under 38 C.F.R. § 3.159.  

Although the November 2010 VA examiner concluded that he could not render an opinion as to a link between the Veteran's current low back disability and service without mere speculation, it is clear that he weighed and considered the relevant information and still could not state that it was at least as likely as not that the Veteran disc disease was related to her accident in service.  

More specifically, Jones v. Shinseki, 23 Vet. App. 382 (2010) held that while VA has a duty to assist a veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence, concluding that a VA medical examination is not inadequate merely because the medical examiner states that he or she cannot reach a conclusion without resort to speculation.  

However, an examiner who reaches such a conclusion should clearly identify precisely what facts cannot be determined; for example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease could possibly cause the claimed condition, or that the actual cause cannot be selected from multiple causes.  Id.  

Here, although the examiner stated that discogenic disease can sometimes occur from injury associated with the Veteran's motor vehicle accident in service, he was unable to reach such a conclusion in the face of multiple accidents and the lack of evidence of a compression fracture which he found consistent with an acceleration-deceleration type of injury.  Thus, the Board finds that this opinion may be weighed together with the remaining relevant evidence in this case, and is not rendered insufficient because of the examiner's inability to render a more definite opinion regarding causality.  

The Board has also considered the Veteran's statements and sworn testimony asserting a nexus between his currently-diagnosed disorder and active duty service.  While the Board reiterates that he is competent to report symptoms as they come to him through his senses, degenerative disc disease is not the type of disorders that a lay person can provide competent evidence on questions of etiology or diagnosis.  

Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2002 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed her of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

With respect to the Dingess requirements, in April 2008, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, and notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20Vet. App. 79 (2006).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained VA outpatient treatment records and Social Security Administration (SSA) records.  Further, the Veteran submitted private treatment records and she was provided an opportunity to set forth her contentions during a hearing before a Veterans Law Judge in June 2005.  

Moreover, pursuant to the Board's remand of October 2010 and additional authorizations provided by the Veteran in November 2010, the Board sought and obtained medical records from Norfolk General Hospital and Samaritan Hospital Medical Center, and the RO was notified and thereafter advised the Veteran that requested records were not available from Walter Reed Medical Center and Guthrie Army Health Clinic.  

Next, specific VA medical examinations were obtained in December 2004, March 2005, and November 2010, and given the absence of in-service evidence of chronic manifestations of the disorder on appeal, the absence of identified symptomatology for several years after separation, and no competent evidence of a nexus between service and her claim, a remand for yet another VA examination would unduly delay resolution.  

Moreover, as was indicated previously, despite the fact that the November 2010 VA examiner could not render an opinion on causality without resorting to mere speculation, the Board finds that since it was supported by an adequate explanation, it is not inadequate and does not require another remand for further development.  In addition, all of the available records and medical evidence have been obtained in order to make an adequate determination as to this claim. 

Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000) (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a low back disorder, claimed as DDD, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


